IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 96-41096
                         Conference Calendar



LARRY LYNN WHEELER,

                                            Plaintiff-Appellant,

versus

ALTON DALE CASKEY, WARDEN, MICHAEL UNIT;
MARK L. BASS, CO III, MICHAEL UNIT; CATHERINE
GAIL MAYES; NORA MCCLURE, PROPERTY ROOM CLERK;
WILLIAM C. BAKER, SERGEANT, MICHAEL UNIT; CHARLES
D. LIGHTFOOT, CAPTAIN, MICHAEL UNIT,

                                            Defendants-Appellees.

                        - - - - - - - - - -
          Appeal from the United States District Court
                for the Eastern District of Texas
                       USDC No. 6:95-CV-625
                        - - - - - - - - - -
                           April 10, 1998

Before JOLLY, JONES, and DUHÉ, Circuit Judges.

PER CURIAM:*

     Appellant Larry Lynn Wheeler, prisoner # 549477, appeals the

dismissal with prejudice of his civil rights action, following a

bench trial. The resolution of Wheeler’s arguments on appeal

depends on a review of a transcript of that trial.      Wheeler has

not provided a transcript.

     It is Wheeler’s responsibility to provide this court with a

transcript.    See Fed. R. App. P. 10(b).   Wheeler’s failure to

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 96-41096
                                 -2-

provide one prevents this court from reviewing his argument that

the district court erred in finding that his Eighth Amendment

rights were not violated.   See Richardson v. Henry, 902 F.2d 414,

415-16 (5th Cir. 1990).

     This appeal is without arguable merit and thus frivolous.

Howard v. King, 707 F.2d 215, 219-20 (5th Cir. 1983).   Because

the appeal is frivolous, it is hereby DISMISSED.   5th Cir.

R. 42.2.

     APPEAL DISMISSED.